Citation Nr: 1822965	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-54 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for ischemic heart disease, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2017).


FINDINGS OF FACT

1.  The Veteran's service personnel records do not show that he served in the Republic of Vietnam during the Vietnam Era, to include in the waters offshore.

2.  The Veteran's ischemic heart disease manifested many years after his separation from active service and the evidence does not establish that it is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Presumptive service connection may alternatively be established for certain disabilities, including ischemic heart disease, for veterans who served in Vietnam, or who were otherwise exposed to herbicide agents.  38 C.F.R. §§ 3.307(a), 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims his ischemic heart disease is due to in-service exposure to herbicides.  Initially, the Board recognizes the current diagnosis of the disability claimed.  The question in this case is whether it is causally connected to the Veteran's active service.

In September 2015, the Veteran stated, "I was exposed to Agent Orange while aboard the U.S.S. Princeton LPH-5 in April 1962 while loading and unloading supplies onshore in Vietnam."  VA promulgated a list of Navy ships associated with service in Vietnam, and hence exposure to herbicide agents; Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, See VA Manual M21-1.  This list includes the U.S.S. Princeton (LPH-5), noting its operation as a troop transport with helicopters and small vessels transporting troops on and off shore during April 1962 and from October 1964 to December 1968.  See VA Manual M21-1.  Thus, the Veteran claims to have been onboard a ship at a time when herbicide exposure could have occurred.  The Board has reviewed the Veteran's service personnel files, however, and finds no evidence of the Veteran's service onboard the U.S.S. Princeton.  

According to the Sea and Travel Embarkation Slips within his service personnel records, the Veteran was deployed from September 1961 to October 1962.  Specifically, he embarked the U.S.S. W.A. Mann on September 1, 1961, in San Diego, California, and disembarked in Japan on September 20, 1961.  He then embarked the U.S.S. George Clymer on October 27, 1961 in Okinawa, Japan and disembarked on October 31, 1961, at Namazu, Japan.  Next, he embarked the U.S.S. George Clymer in Namazu, Japan on November 20, 1961, and disembarked in Okinawa on November 27, 1961.  He next embarked the U.S.S. Lenawee on March 12, 1962 in Okinawa, and disembarked on March 26, 1962 in the Philippines.  On April 2, 1962, he embarked the U.S.S. Lenawee in the Philippines and disembarked on April 5, 1962 in Okinawa.  Next, he embarked the U.S.S. Talladega on May 12, 1962 in Okinawa, and he disembarked in the Philippines on May 15, 1962.  He then embarked the U.S.S. Valley Forge on May 26, 1962 and traveled to Hong Kong, the Philippines and for one day without disembarking to Thailand.  He then disembarked in the Philippines on July 12, 1962.  On August 22, 1962, he embarked the U.S.S. Magoffin in the Philippines and disembarked in Okinawa on August 26, 1962.  He then embarked the U.S.N.S. Mann in Okinawa on September 24, 1962 and disembarked in San Diego, California on October 11, 1962.  

Thus, during the month of April 1962, he was in the Philippines, on the U.S.S. Lenawee, in Okinawa, and then back to the Philippines.  The record does not show his presence onboard the U.S.S. Princeton at any time or in Vietnam at any time.  The ships on which the Veteran did travel are not recognized as ships whose activities exposed its crew and passengers to herbicide.  The record, therefore, fails to establish that the Veteran has the requisite service in the Republic of Vietnam to entitle him to a presumption of herbicide exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Thus, service connection on a presumptive basis cannot be awarded.

The Board has reviewed the Veteran's service treatment records.  There is no evidence of any sort of heart disorder during his active service or for many years afterward.  Current records show extensive treatment for coronary artery disease and other heart disorders, but give no indication of a causal connection with the Veteran's active service.  Thus, the Board finds service connection cannot be award on a direct basis.

The Board has considered whether a VA examination is required with regard to the claim on appeal under VA's duty-to-assist provisions.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The duty to obtain a medical examination is not triggered in this case, because the evidence of record does not show an in-service incurrence of a heart disorder.  

In sum, the record does not show that the Veteran is entitled to the presumption of in service herbicide exposure and the Veteran has provided no evidence to suggest actual exposure.  The Veteran does not suggest any basis for the award of service connection outside of the presumptive element of this claim.  Nonetheless, the Board reviewed the entire record and concludes that the competent medical evidence does not support a finding that the Veteran's current heart disability is causally connected to his active service.  Accordingly, the claim for service connection for ischemic heart disease must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  


ORDER

Service connection for ischemic heart disease, including as due to in-service herbicide exposure, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


